Title: To George Washington from Alexander Hamilton, 10 November 1796
From: Hamilton, Alexander
To: Washington, George


                        
                            Sir 
                            N. York Nov. 10. 1796
                        
                        I have been employed in makig and have actually completed a rough draft on the
                            following heads "National University, Military Academy, Board of Agriculture, Establishment of such manufactories on public account as are
                            relative to the equipment of army & navy, to the extent of the
                                public demand for supply, & excluding all the branches already well
                            established in the country—The gradual & successive
                            creation of a Navy—compensations to public Officers—Reinforcement
                            of provision for public Debt" I send you this enumeration that you may see the objects which
                            I shall prepare for—But I must beg your patience till the beginning of the next week for the
                            transmission of the draft, as I am a good deal pressed for time.
                        The Legislature having appointed Mr Laurance district Judge—a successor will of
                            course be to be provided—A conviction of his competency, a high opinion of his worth, and a
                            long established personal friendship induce me to take the liberty of precipitating a recommendation to you of Mr  Troupe, the
                            present Clerk of the District and Circuit court (the Attorney of
                            the District being known to be disinclined to the Office). Mr Troupe is a lawyer,
                            professionally very respectable, so that his practice is inferior in productiveness to no
                            other—but he has by the most unexceptionable means acquired a property sufficient to make it
                            reasonable in him to withdraw from practice upon a salary such as that of the District Judge
                            & latterly his health has somewhat suffered from a long course of excessive application—His moral character is without an
                            imputation of any sort—indeed no man in the state is better esteemed than this Gentleman—So
                            that, I believe, the appointment would be considered as altogether fit. I trust however that
                            in expressing myself thus strongly it will not occasion to you a moment’s embarrassment, if
                            any candidate more agreeable to you shall occur. Very respectfully & Affecty I have the
                            honor to be Sir Yr Obed. servant
                        
                            A. Hamilton
                            
                        
                    